Citation Nr: 1541607	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center
in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from November 18, 2004 to June 30, 2006.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active military service from October 1971 to May 1972, and from June 1972 to June 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, implemented a November 2009 decision in which the Board awarded an earlier effective date of November 18, 2004 for the grant of service connection for PTSD and assigned a 50 percent disability rating from that date.

In June 2010, the Veteran filed a notice of disagreement (NOD) with the initial disability rating assigned, as well as an application for a total disability rating based on individual unemployability (TDIU).  In January 2011, the RO issued a statement of the case (SOC).  The statement of the case discussed the finality of an August 2007 rating decision in which the RO initially awarded service connection for PTSD from June 30, 2006.  The RO determined that, because the Veteran did not appeal the rating assigned in the August 2007 rating decision and new and material evidence was not submitted, the rating under consideration in connection with this appeal was limited to the period November 18, 2004 to June 30, 2006.  The RO then addressed the propriety of the 50 percent disability rating assigned as well as entitlement to a TDIU for PTSD during the pertinent time frame.  The Veteran filed a substantive appeal (in lieu of a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2011.

In March 2013, the Board determined that the August 2007 rating decision, in which the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective June 30, 2006, was final and therefore not properly on appeal.  Thus, the Board determined that the Veteran's appeal for a higher initial rating for PTSD was limited to the period from November 18, 2004 to June 30, 2006 and remanded that matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence .and for consideration of a TDIU, including on an extra-schedular basis.  After accomplishing further action, the RO/AMC awarded an initial 70 percent rating, effective November 18, 2004 (as reflected in July 2015 rating decision and supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The Board notes that the Veteran appealed the Board's decision that the August 2007 rating decision was final and not on appeal to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court affirmed the Board March 2013 decision.  The Board recognizes that in the July 2015 rating decision, the RO awarded a 70 percent rating effective November 18, 2004 to the present with the exception of a 100 percent temporary total rating for 21 days from August 27, 2012.  The Veteran has not initiated an appeal from this determination.  As such, the period of time before the Board for a higher rating remains from November 18, 2004 to June 30, 2006.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher initial  rating of 70 percent for the Veteran's PTSD, inasmuch as a higher rating for this disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the July 2015 rating decision, the RO also granted a TDIU, effective November 18, 2004, representing a full grant of that benefit sought.  

In January 2013, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

,This appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  For the period from the November 18, 2004, effective date of the award of service connection for PTSD, to June 30, 2006 the Veteran's psychiatric symptoms primarily included memory loss, concentration and attention impairment, dissociative episodes, depressed mood, anxiety, panic attacks, flashbacks, sleep impairment, impaired judgement, suicidal thoughts and episodic impulsive aggressive actions; collectively, these symptoms are of the type, and extent, frequency or severity (as appropriate) to result in  no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

3.  The schedular criteria are adequate to evaluate the Veteran's PTSD at all points pertinent to the period under consideration.


CONCLUSION OF LAW

 R the criteria for an initial rating in excess of 70 percent for PTSD, from November 18, 2004 to June 30, 2006, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in March 2005 and April 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Moreover, the April 2007 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of these letters, the December 2009 rating decision reflects the effectuation of the November 2009 Board decision that granted an earlier effective date of November 18, 2004 for the award  of service connection for PTSD.  Hence, the letters-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, VA examination reports, records from the Social Security Administration (SSA) and private treatment records.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and by his representative on his behalf.  The Board also finds that no further RO action on this matter, prior to appellate consideration, is required.

Moreover, as noted, the Board sought further development of the claim in March 2013.  In this regard, the Board instructed the RO/AMC to obtain the Veteran's SSA records and to send the Veteran another letter requesting any additional evidence.  Thereafter, after all the pertinent records were associated with the claims file, the RO/AMC was directed to arrange for a VA medical opinion to address the severity of the Veteran's PTSD during the period from November 18, 2004 to June 30, 2006.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In April 2015, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  Further, SSA records were obtained that same month.  Moreover, a VA medical opinion was prepared in May 2015.  The examiner exhibited sufficient medical expertise to prepare the opinion and the opinion is adequate for appellate review.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran is seeking an initial rating in excess of 70 percent for his service-connected PTSD, from November 18, 2004 to June 30, 2006.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under that criteria, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Further, there is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240   (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will still consider this information as relevant to this appeal.

Considering the pertinent evidence of record in light of the above legal authority, the Board finds that, for the period from November 18, 2004 to June 30, 2006, the criteria for an initial rating in excess of 70 percent are not met. 

Records of VA treatment during the time period in question have been thoroughly reviewed.  A November 2004 VA treatment record shows that the Veteran was initially seen for depression and PTSD.  He reported severe anxiety, feeling depressed, nightmares and flashbacks at least once a week.  He denied history of suicidal ideation.  On mental status examination, speech was relevant and coherent.  Mood was depressed and affect was blunted.  He exhibited latency in responding, crying spells and increased anxiety.  He denied suicidal and homicidal thoughts.  He had poor concentration, panic attacks, nightmares and flashback frequently.  He also had impaired memory and got vigilant.  His sleep was poor.  He had fair insight and judgment.  The diagnosis was PTSD with associated major depression.  A GAF of 50 was given.  

On follow up assessment the following month, the Veteran was alert, casually dressed, and oriented times three.  He was a fair historian and fair memory times two remembering two to three words.  Patient spelled and multiplied correctly.  He denied hallucinations and delusions as well as suicidal or homicidal ideation.  The Veteran was noted to be of average intelligence and voicing.  Motivation for treatment and judgment appeared fair by objective questions.  Insight was also voiced by the Veteran.  Affect was congruent and euthymic and mood was described as five out of 10.  A GAF of 45-50 was assigned. 

VA treatment records also document that the Veteran attended a weekly PTSD group.  A February 2005 group record notes a discussion about the Veteran's problem with rage and getting into fights when he returned from Vietnam.  Another February 2005 group noted that the Veteran had reported thinking of shooting himself, but had called a friend and was glad he had not acted on his suicidal thoughts.  A contemporaneous record shows that during a telephone call, the Veteran reported that depression was under control and denied being suicidal.  

Follow up VA treatment records continue to document the same symptoms, including anxiety, intrusive thoughts, flashbacks, nightmares, problems with concentration and memory, and depression.  

In statements of record, the Veteran and his wife described the following symptoms: anger problems, flashbacks, sleep impairment, thoughts of suicide, nightmares, anxiety, impaired concentration, depression and memory impairment.  

The Veterans was afforded a VA examination in May 2015 to obtain medical information regarding the severity of the Veteran's PTSD during the period from November 18, 2004 to June 30, 2006.  The examiner outlined the VA treatment records during the period in question.  The examiner diagnosed PTSD and major depressive disorder, and  assigned a GAF of 50, representing serious symptoms and serious impairment in social and occupational functioning.  The examiner observed that during the period in question, the Veteran experienced memory loss, concentration and attention impairment, dissociative episodes, depressed mood, anxiety, panic attacks, flashbacks, sleep impairment, impaired judgement and episodic impulsive aggressive actions.  The Veteran also experienced episodic feelings of hopelessness with accompanying thoughts of self-harm in the absence of plan or intent.

However, there were no problems with speech, and no evidence of delusions and/or hallucinations.  The Veteran's record also did not indicate problems with thought processes, or neglect of personal hygiene and appearance.  There did not appear to be evidence of appreciable neglect of personal hygiene and appearance during the
period under consideration.   

The examiner opined that the Veteran's PTSD would have at least as likely as not prevented him from performing the mental acts required to obtain and retain substantially gainful employment.  He would have experienced problematic social functioning had he attempted to work, to include an inability to work with the general public. The Veteran would have been limited to only occasional interaction with co-workers and supervisors.  The Veteran would have been unable to complete a normal work day without experiencing interference from psychiatric symptoms.

After reviewing the record, the Board determines that the preponderance of the evidence weighs against a finding that, at any point during the period in question, the Veteran had symptoms of the type and extent, nature or severity (as appropriate) to result in total occupational and social impairment.  

As noted, for the period in question his PTSD was primarily manifested by memory loss, concentration and attention impairment, dissociative episodes, depressed mood, anxiety, panic attacks, flashbacks, sleep impairment, impaired judgement, suicidal thoughts and episodic impulsive aggressive actions; these symptoms reflect occupational and social impairment with deficiencies in most areas.  The Board finds that ,collectively, these symptoms are indicative of a level of occupational and social impairment no greater than that contemplated in the assigned 70 percent disability rating for the period.. 

In turn, the Board also finds that the maximum, 100 percent disability rating for PTSD is not warranted at any point during the period in question.  For this period,  the objective medical evidence does not show symptoms such as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  The May 2015 VA examiner specifically found that these symptoms were not present.  Moreover, the VA treatment records are also silent with respect to any of these symptoms.  While memory impairment was shown, there was no showing of memory loss for names of close relatives, own occupation or own name.  Likewise, although the Veteran had thoughts of suicide at times and episodes of rage, there is no indication of a persistent danger of hurting himself or others.  The Veteran also was  able to maintain a long-term relationship with his spouse, and reported  a good relationship with his children as well as having friends and relatives in the area.  Although the VA examiner indicated that the Veteran's PTSD prevented him from maintaining substantially gainful employment-a conclusion which supported the award of a TDIU-there is no indication of total occupational impairment due to such symptoms as those listed as examples of the type, and extent, frequency or severity (as appropriate) of symptoms warranting assignment of the maximum 100 percent rating.   
In determining that the criteria for a rating greater than f 70 percent for the Veteran's service-connected PTSD during the period in question are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that none of the GAF scores assigned during this period, alone, provides a basis for assigning a rating in excess of 70 percent for PTSD..  The GAF scores for this this period range from 45-50. 

According to the DSM-IV,  a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  In sum, the assigned GAFs are consistent with, or, at least consistent with no greater impairment, than that contemplated in the assigned, 70 percent rating.  In other words, the GAF scores assigned during the period are indicative of the serious symptoms that are consistent with the current 70 percent disability rating.  While significant social and occupational impairment is conceded, the extent of such impairment is appropriately contemplated in the 70 percent rating. 

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's PTSD.  See 38 C.F.R. § 3.159 (a)(1); Bostain, 11 Vet. App. at 127; Routen. 10 Vet. App. at 186.  As discussed above, the persuasive evidence indicates that the Veteran's PTSD is consistent with the assigned 70 percent initial rating. 

Under the circumstances, the Board finds that, since  from the November 18, 2004 effective date of the award of service connection to June 30, 2006the to June 30, 2006, the Veteran's psychiatric symptomatology more nearly approximated the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any  point during the period in question, the Veteran's PTSD reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the January 2011 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at  points during the period under consideration.  The rating schedule fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for a maximum 100 percent rating based on more significant functional impairment.  

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Veteran's PTSD is appropriately rated as a single disability.  As the appeal does not involve evaluation of multiple disabilities, on these facts, the holding of Johnson is inapposite.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the claim for extra-schedular  is not warranted.   See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher rating for that disability from November 18, 2004 to June 30, 2006 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 70 percent for PTSD, from November 18, 2004 to June 30, 2006, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


